ORDER
This matter having been duly presented to the Court on the application of EDMUND P. GLASNER of TOMS RIVER, who was admitted to the bar of this State in 1985, requesting that he be transferred to disability inactive status in accordance with Rule 1:20-12;
*71And the Director of the Office of Attorney Ethics having consented to said transfer;
And it appearing that EDMUND P. GLASNER lacks the capacity to practice law at this time;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12, EDMUND P. GLASNER is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that EDMUND P. GLASNER is hereby restrained and enjoined from practicing law during the period he remains on disability inactive status; and it is further
ORDERED that EDMUND P. GLASNER comply with Rule 1:20-20 governing incapacitated attorneys.